Per Curiam.
Defendant, convicted of possession of a forged instrument, Minn. St. 609.625, subd. 3, and sentenced to imprisonment for a term of 0 to 10 years, contends on this appeal from the judgment of conviction that he should be permitted to withdraw the guilty plea, upon which the conviction was based, because (1) the prosecutor did not fulfill his promise to abstain from making a recommendation as to sentence, and (2) the record of the hearing on the plea of guilty does not sufficiently demonstrate either that there was a factual basis for the plea or that defendant’s waiver of his constitutional rights was knowingly and understandingly made. After a careful review of the record, we conclude that neither of these contentions has merit.
Affirmed.